          19-10926-tmd Doc#59-3 Filed 10/01/19 Entered 10/01/19 09:25:23 Exhibit Engagement
                                           Letter Pg 1 of 2
                                       Knsowrr.z BuxsoN TottRliS I-t-l'
                                                            I633   BROADWAY                                         AtrRNt'n
                                                                                                                    Housr-oN
                                                       NfWYORK, N[WYORK IOO19                                      Los ANGt      t ES
     Mrcr1AEr PAUL BowrN                                                                                                 MrAMl
DlREC r Dr^r-: (2 I 2) 506- l903                            (2 r2) 5C)6- t7C)0
               N@KASOWII'2, COM
                                                                                                                     N   rwnnN
                                                                 (ar2) 506-raoo
    M L]OWII
                                                          FAX:                                                 SAN FRANC SCO
                                                                                                               SrLrcoN Varrr-v
                                                                                                               WASHTNGToN DC




                                                                              Septenrber 26,2019

                                                                                                   EXH C
               Via Email & U.S. Mail

               Ron Satija, Chapter 7 Trustee
               3144 Bee Cave Road
               Austin, TX78746
               Email : rsatij a@sati j atrustee. com


                         Re: Terms and Conditions of Engagement


               Dear Mr. Satija:

                        This letter confinns that, subject to the approval of the U,S. Bankruptcy Court for the
               Western District of T'exas, you, as the court-appointed Chapter 7 Trustee in the bankruptcy
               action In lc Orly Genger (W.D.T.X. Case No. 19-bk-10926), are engaging Kasowitz Benson
               T'orres ("KBT") to represent the Orly Genger Debtor Estate (the "Estate") in the various actions
               identifled below,

                       KBT will represent the Estate in the following pending actions, as well as any other
               related matters concerning Sagi Genger, Dalia Genger, or the Orly Genger 1993 Trust (and
               current or past trustees of that trust) that both you and KBT agree are included within the scope
               of this engagement (collectively, the Actions):

                              o    In the matter rt'the Application o/'Orly Genger, as a person interested, .for
                                   lhe rentoval of Dalia Genger as Trusl.ee of the Orly Genger 1993 Trust,
                                   New York County Surrogate's Court File No. 001712008

                              a    In the Matler of the Petilion of Dalia Genger, as Trus|ee oJ't:he Orly
                                   Genger 1993 Trusl, Crecrted by Trust Agreemenl, Dated December 13,
                                   I993 between Arie Genger, as Grantor, and Lav,rence M. Small and Sash
                                   A. Spencer, as Trustees, lo Tu'nover Proper\,of the Orly Genger 1993
                                   T.rusl,New York County Surrogate's Court File No. 2008-0017/E

                              a    Orly Genger, elc. v. Dqlia Genger,   el,   al.,New York County Supreme
                                   Court Index No. 109749/09
19-10926-tmd Doc#59-3 Filed 10/01/19 Entered 10/01/19 09:25:23 Exhibit Engagement
                                 Letter Pg 2 of 2
 KzrsowrL'z BrxsoN                    Tot-r11   lls   I-l.F'
 Ron Satija
 September 26,2019
 Page2



              o     Orly Genger v. Sagi Genger,New York County Supreme Court Index No
                    100697108

         KBT      agrees to represent the Estate on a one-third contingency fee basis, as   follows: (i)
 KBT waives its usual and customary hourly fee arrangement and will not charge the Estate any
 attorney's fees for work on this representation unless and until there is a recovery in one or more
 of the Actions; (ii) KBT will advance any reasonable costs associated with the representation
 (e.g. fees for data servicers, legal research databases, and couft reporters, and expenditures
 related to court fees, travel, copying, etc.); (iii) upon any recovery related to the Actions, whether
 after verdict, final judgment, settlement or otherwiseo such funds shall be used first to repay
 KBT's out-of-pocket expenses related to this representation and the Actions, and then KBT shall
 be entitled to receive as its fee and shall receive one-third of the recovery that remains after
 repayment of KBT's out-of-pocket expenses.

         We are required to advise you that, under state law, in the event of any fee dispute
 between you and KBT involving a sum of more than $1,000 but less than $50,000, you have the
 option to seek resolution of such dispute in an arbitration proceeding conducted pursuant to Part
 137 of the Rules of the Chief Administrator of the Courts of the State of New York.

         Please return an executed original of this letter and keep one copy for your files.

         We look forward to working with you.


                                                  Sincerely,

                                                  KASO            BENSON TORRES LLP


                                                  By:
                                                               Michael Paul Bowen


 AGREED:




 By:
       Ron Satija,
       in his capacity as Chapter 7 Trustee
       of the Bankruptcy Estate
